DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 20 of prior U.S. Patent No. 10,433,911. This is a statutory double patenting rejection.

Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U. S. Publication No. 2014/0276000 to Mullaney et al.
Regarding Claim 1, Mullaney teaches a targeting system for providing visualization of a trajectory for a medical instrument, the targeting system comprising: a base unit (abstract and fig. 1 element 160); an illumination system coupled to the base unit and configured to project light to indicate the trajectory (fig. 1 element 162); an image capture system coupled to the base unit and configured to capture image data of anatomical features of a patient at a first location in space (para 0049); and a controller configured to receive the image data and indicate the trajectory relative to the anatomical features of the patient (para 0048-050). 
Regarding Claims 2 and 7, Mullaney teaches that the illumination system further comprises: a first light source coupled to the base unit, wherein the first light source projects first light along a first plane; and a second light source coupled to the base unit, wherein the second light source projects second light along a second plane nonparallel to the first plane such that, at an intersection of the first plane with the second plane, the first light and the second light cooperate to produce a first targeting line that indicates the trajectory; the image capture system further comprises: a first camera coupled to the base unit and configured to capture first image data of anatomical features of a patient at a first location in space (para 0045-050 and 054-058); a second camera coupled to the base unit and configured to capture second image data of the anatomical features of the patient at the first location in space, the second camera spaced apart from the first camera by a predetermined distance to form a stereoscopic camera system (para 0045-050 and 054-058); and the controller is further configured to: receive the first image data and the second image data and generate a three-dimensional map of the anatomical features of the patient at the first location in space and, based on the three-dimensional map, determine a first orientation of the first light source and a second orientation of the second light source at which the first targeting line indicates the trajectory (para 0045-050 and 054-058; figs 1 and 7-11). 
Regarding Claim 3, Mullaney teaches that the first image data and the second image data indicate reflections of ambient light from the anatomical features of the patient (para 009-013). 
Regarding Claim 4, Mullaney teaches that the first camera is coupled to the base unit at a known position relative to the first light source and the first image data indicates reflections of the first light from the anatomical features of the patient (para 009-014); and the second camera is coupled to the base unit at a known position relative to the second light source and the second image data indicates reflections of the second light from the anatomical features of the patient (para 009-014). 
Regarding Claim 5, Mullaney teaches a structured light source coupled to the base unit and configured to project a light pattern on the anatomical features of the patient, wherein the first image data and the second image data indicate reflections of the light pattern from the anatomical features of the patient (para 0051). 
Regarding Claim 6, Mullaney teaches that the first camera is further configured to capture third image data of the anatomical features of the patient at a second location in space; the second camera is further configured to capture fourth image data of the anatomical features of the patient at the second location in space; and the controller is further configured to receive the third image data and the fourth image data and generate a three-dimensional map of the anatomical features of the patient at the second location in space and, based on the three-dimensional map, determine a third orientation of the first light source and a fourth orientation of the second light source at which a second targeting line indicates an updated trajectory (para 045-050, 054-058). 
Regarding Claim 8, Mullaney teaches a visualization aid configured to be tracked, the visualization aid comprising: a visualization surface on which the first targeting line is projected; at least one of an optical marker and a patterned surface; and a guide surface positioned such that, with the first targeting line projected on the visualization surface, the medical instrument is slidable along the guide surface to move along the trajectory (para 0052 and 0057). 
Regarding Claim 9, Mullaney teaches a method for providing visualization of a trajectory for a medical instrument, the method comprising: capturing first image data of anatomical features of a patient at a first location in space; capturing second image data of the anatomical features of the patient at the first location in space; generating a three-dimensional map of the anatomical features of the patient at the first location in space (para 0045-050 and 054-058); and based on the three-dimensional map of the anatomical features of the patient at the first location in space: orienting a first light source at a first orientation; orienting a second light source at a second orientation; with the first light source, projecting first light along a first plane; with the second light source, projecting second light along a second plane (para 0045-050 and 054-058); and at an intersection of the first plane with the second plane, producing a first targeting line that indicates the trajectory relative to the anatomical features of patient at the first location in space (para 0045-050 and 054-058; figs. 1 and 7-11).  
Regarding Claims 10-12, Mullaney teaches that the first image data and the second image data comprises capturing reflections of structured light patterns from the anatomical features of the patient (para 009-013). 
Regarding Claim 13, Mullaney teaches capturing third image data of anatomical features of the patient at a second location in space; capturing fourth image data of the anatomical features of the patient at the second location in space; generating a second three-dimensional map of the anatomical features of the patient at the second location in space; and based on the second three-dimensional map of the anatomical features of the patient at the second location in space: orienting the first light source at a third orientation; orienting the second light source at a fourth orientation; with the first light source, projecting the first light along a third plane; with the second light source, projecting the second light along a fourth plane; and at an intersection of the third plane with the fourth plane, producing a second targeting line that indicates the trajectory relative to the anatomical features of patient at the second location in space (para 009-013, 0045-050 and 054-058; figs. 1 and 7-11). 
Regarding Claim 14, Mullaney teaches capturing third image data of an object in space relative to the three-dimensional map of the anatomical features of the patient at the first location in space; and producing an updated targeting line that indicates the trajectory based on the location of the object in space relative to the three-dimensional map of the anatomical features of the patient at the first location in space (para 009-013, 0045-050 and 054-058).
Regarding Claim 15, Mullaney teaches that the object comprises a reference/fiducial marker coupled to the anatomical features of the patient, the reference/fiducial marker comprising a structure with at least one patterned surface (para 009-013, 0045-050 and 054-058).
Regarding Claim 16, Mullaney teaches that the object comprises a visualization aid, the visualization aid comprising: a visualization surface on which the targeting line is projected; at least one of an optical marker and a patterned surface; and a guide surface positioned such that, with the targeting line projected on the visualization surface, the medical instrument is slidable along the guide surface to move along the trajectory (para 0045-050 and 054-058; figs. 1 and 7-11). 
Regarding Claim 17, Mullaney teaches inserting the medical instrument along the trajectory by sliding the medical instrument along a guiding surface of the visualization aid (para 009-013, 0045-050 and 054-058). 
Regarding Claim 18, Mullaney teaches that the object comprises a tracking device configured to be tracked by an image capture system to facilitate registration between different image data sets (para 025). 
Regarding Claims 19, Mullaney teaches displaying, on a screen, at least one of a virtual planned trajectory, a current trajectory, a segmented anatomical feature, and the three-dimensional map of the anatomical features of the patient (para 0025).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJAY CATTUNGAL/
Primary Examiner, Art Unit 3737